Citation Nr: 0805534	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  01-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In June 2003, March 2005, and December 2005, 
the Board remanded this claim for additional development.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2002.  He was also afforded hearings before 
the Board in January 2003, May 2005, and January 2006. 

The Board denied the veteran's claim in April 2006.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court granted an August 2007 Joint Motion for 
Remand (Joint Motion), vacating and remanding the April 2006 
decision that denied the veteran's instant claim.  At page 
two of the Joint Motion it was noted that "[t]he Board 
failed to provide reasons or bases for its determination that 
there was informed consent for the surgical procedure 
performed on October 19, 1993 that [the veteran] claims 
resulted in a shortened penis with dysfunction."  

As part of a VA Form 21-4138 received by VA in January 2007, 
the veteran submitted an increased rating claim for his 
service-connected left shoulder disability.  He also sought, 
on a secondary basis to his left shoulder disorder, service 
connection for his "cervical/neck, left arm, and upper left 
side."  As these issues have yet to be developed for 
appellate review they are referred to the RO for initial 
development and adjudication.




FINDINGS OF FACT

1.  A shortened penis with any additional dysfunction that 
developed subsequent to the October 1993 surgery to correct 
Peyronie's disease, was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
and was not the result of an event not reasonably 
foreseeable.

2.  The veteran was properly informed by the surgical team 
performing the procedure of the nature of the proposed 
procedure; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing was done.  The veteran signed his consent to the 
procedure on a VA-authorized consent form, which was 
witnessed.  There is no evidence that the veteran was not 
properly informed of the procedure or did not give informed 
consent.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a shortened penis with dysfunction as a 
result of treatment received at a VA medical facility in 
October 1993 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a June 2001 
statement of the case (SOC) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The SOC informed the claimant of the need to 
submit all pertinent evidence in his possession.  While the 
veteran was provided with notice of the type of information 
and evidence needed to substantiate his claim for disability 
compensation, he was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the veteran on this element, in light of the decision reached 
below, the Board finds that error harmless.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran has had several hearings including a May 2002 
personal hearing at the RO, Video conference hearings in 
January 2003 and May 2005 before the Board, and a Travel 
Board hearing in January 2006.  In essence, the veteran 
testified that he was seeking compensation under 38 U.S.C.A. 
§ 1151 for a shortened penis and dysfunction as a result of 
an October 1993 surgical procedure.

Specifically, the appellant alleges that he was not fully 
informed of the potential side effects from the course of 
treatment undertaken by VA surgeons, and that he had agreed 
to a different surgical procedure than the one actually 
performed.  He further argues that the surgical team, on 
their own, determined the veteran's penis had adequate length 
to perform a Nesbitt plication.  The veteran states that 
there was another option involving a skin graft procedure, 
but the surgical team felt this "rather large and lengthy 
procedure would not be needed as a Nesbitt plication .... would 
allow excellent straightening of his curvature."  The 
veteran's representative alleged, in essence, the issue of 
informed consent had to be addressed first.  He argued that 
there was a significant deviation from the informed consent 
discussion the veteran had originally agreed to, and a new 
consent was needed to be obtained before proceeding.  The 
representative made the further argument that irrespective of 
the results of the procedure, the veteran was never properly 
informed of the Nesbitt plication and he never agreed to this 
procedure.

The veteran testified that he had difficulty having 
intercourse in the missionary position because his penis was 
bent.  He went to the VA hospital and asked if his penis 
could be straightened.  He was told that this could be done 
by a skin graft.  He signed the consent form and had a 
procedure.  When he woke up after surgery, the doctor 
informed him that they performed a different procedure 
because they believed that the penis would heal easier and 
better this way.  The veteran testified that he did not 
understand as he was still in a stupor from the surgery.  He 
argues that he did not notice until later that his penis was 
now shorter due to the Nesbitt plication, and that he could 
not maintain his erection.  He had no problem getting an 
erection but his penis did not stay erect as the blood flowed 
back out of it.

He thought something had not been done right.  The veteran 
noted that the operative report stated that after noticing 
his penis size "we decided to do a Nesbitt operation."  He 
testified that it was not "we" because he was not involved 
in that decision.  He alleged that he did not sign for a 
Nesbitt operation, he signed for a skin graft, which was not 
done.  He testified that he was not informed of the possible 
consequence of a shorter penis, and he would not have 
consented to any procedure which would have resulted in a 
shorter penis.  The only thing he had been informed of prior 
to consenting to surgery was a 50 percent chance of losing 
feeling in the penis.

The representative argued that during surgery, the surgeons 
decided that the patient had adequate length of penis to 
allow a Nesbitt plication.  He argued that the veteran should 
have been asked for permission prior to proceeding.  He 
further argued that no matter whether the operation was 
entirely successful or not was immaterial to the fact the 
veteran did not consent to the Nesbitt plication.

A review of the record reveals that on October 19, 1993, the 
veteran underwent a procedure to correct Peyronie's disease 
at the Houston VA Medical Center (VAMC) to correct a history 
of ventral curvature of the penis.  The Operation Report 
(which noted that the primary operation performed was 
"excision-plaque"), reveals that the surgical team spoke at 
length with the veteran regarding treatment options.  The 
veteran insisted that the curvature of the penis 
significantly bothered him and precluded intercourse.  The 
veteran felt that a straight penis would alleviate his 
frustration and embarrassment.  He desired to proceed with 
the straightening of the curvature of the penis but did not 
wish to proceed with a penile prosthesis.  It was explained 
to him that his penis might be numb following this procedure 
and that his erections "will not" (sic) be significantly 
firm for intercourse.  The veteran was recorded as 
understanding this but he desired that VA proceed with the 
surgery.

During surgery a circumcising incision was made through the 
veteran's existing circumcision scar.  The penile skin was 
sleeved back to the level of the scrotal junction.  At this 
time the plaque causing the Peyronie's disease was easily 
identified.  At this point, "it was felt by (the surgical) 
staff ... that the patient had adequate length of penis to 
allow ... a Nesbitt plication procedure."  The surgical team 
concluded that the Nesbitt plication was the preferred option 
as it would allow excellent straightening of the penis.  The 
procedure was judged to have been successful with the patient 
doing extremely well and no complications encountered.

Subsequent VA treatment records show that the veteran 
continued to report problems with increasing difficulty 
attaining erections.  More than five years after the 
procedure, in March, April, and December 1999 VA clinical 
reports, it was noted that the veteran was upset and adamant 
that he had been wronged.  He stated to the examiner in 
December 1999 that, "when I recovered from surgery they did 
a different operation this nesbitt thing and they took half 
my penis."  He was offered a vacuum device with constricting 
bands which he declined.  The veteran was recorded as not 
desiring a prosthesis.

At a VA examination in June 2002 it was noted that the 
veteran had a history of Peyronie's disease with the 
inability to achieve a normal erection sufficient for 
intercourse.  He was evaluated by VA and underwent a Nesbitt 
plication to correct the penile curvature.  He was now able 
to have an erection but was unable to maintain it.  He was 
seen by an outside urologist who informed him he had a venous 
leak.  A venography was scheduled for the veteran at Baylor 
but he failed to report for the venography.  He reported 
current erectile dysfunction due to surgery.  The examiner 
noted that although erectile dysfunction was a complication 
of penile surgery due to possible nerve/vascular damage, it 
was unclear whether this was the etiology of the veteran's 
erectile dysfunction, as he had erectile dysfunction prior to 
surgery and had other risk factors, including vascular 
disease, a history of brain surgery, and exploratory 
abdominal surgery which could also have contributed to 
erectile dysfunction.  Furthermore erectile dysfunction was 
not uncommon in patients in the veteran's age group even 
without other risk factors.  Without further studies and 
without the veteran's old medical records it was not possible 
to clearly determine the etiology of his erectile 
dysfunction.

At a May 2004 VA examination the veteran reported that since 
undergoing the Nesbitt plication in 1993, his penis was 
shortened by several inches and he has been unable to 
maintain an erection.  On examination the veteran was found 
to have a normal looking circumcised phallus.  The examiner 
further noted that Nesbitt's plica is known to decrease 
phallus length.  The veteran claimed that he was told that he 
was getting a skin graft to preserve the length.  The 
examiner noted that even a skin graft could shorten the 
length of the penis, and any penile surgery could cause 
erectile dysfunction if the neurovascular bundle on the 
dorsal surface was entered.  He noted that, "it is unclear 
at this time if the patient was aware of these risks before 
he went into the surgery since there is no consent form in 
the documentation that he brought with him."

At an August 2004 VA examination, another examiner noted the 
veteran did not have complaints relative to getting an 
erection.  His complaint was that the erections did not last 
long enough for him to satisfactorily complete sexual 
intercourse.  He was evaluated in 1993 for curvature of the 
penis, known as Peyronie's disease.  The veteran was noted to 
allege that he was "encouraged to undergo a surgical 
procedure" including the excision of the fibrotic lesion in 
his penis and replacement with a skin graft.  The veteran 
alleged that he did not have the procedure to which he 
formally consented.  He stated that during the operation a 
Nesbitt plication was performed instead.  The appellant 
stated that his disability was caused by this change of 
operation which he did not consent to.

The examiner opined that, "It is noteworthy that the patient 
is currently 62-years of age.  He was age 51 when the 
procedure was performed in October 1993.  The patient 
demonstrated to me an operative report signed by (a VA 
urologist).  The operative report states that the patient did 
undergo a dorsal Nesbitt plication.  The patient was not able 
to show me any medical record but detailed an operative 
consent for the operative procedure.  Thus I have no 
documentation as to exactly which operation was detailed in 
the consent form."

The examiner noted the veteran's genitalia reflected a normal 
adult development.  The penis was circumcised, urethral 
meatus was adequate.  No induration was palpable within the 
penile shaft, and both testes were intrascrotal and of normal 
size, shape, and consistency.

In a September 2004 addendum to the August 2004 examination, 
the examiner noted after reviewing the medical records that 
the operational procedure detailed on the VA consent form 
(Standard Form 522) was for the "excision of Peyronie plaque 
and placement of a penile prosthesis and indicated 
procedures."  The consent form was signed by the veteran on 
October 18, 1993.  The preoperative discussion was detailed 
in the medical record by the attending urological staff and 
the surgical risks were detailed to the veteran.  These 
included post operative impotence.  The operation was 
performed correctly and the convalescence was uneventful.  
The examiner opined that the operational procedure did not 
cause any "additional difficulty" of the penis.  Further, 
the examiner noted that he believed that the shortening of 
the duration of erection claimed was a common problem with 
men aged 50 and older.  Such risks were detailed to the 
veteran in the preoperative discussion.  The examiner opined 
that, "I find no evidence of negligence on the part of the 
urological staff performing the procedure on (the veteran)."

In November 2004, Dr. Ann Gordon informed, via email, a local 
Veteran's Service Officer (VSO) that if VA never discussed 
the procedure with the veteran then VA failed to provide a 
proper standard of care in performing a surgery to which no 
consent was provided.  There is no indication, however, that 
Dr. Gordon reviewed the entire claims file to include the 
veteran's informed consent that he signed using a Standard 
Form 522.



Analysis

The veteran contends that he should be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a shortened penis with dysfunction, 
the results of an October 1993 procedure conducted at the VA 
Medical Center (VAMC) in Houston, Texas.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  The question of whether 
VA provided negligent treatment of the veteran requires 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various lay 
statements in support of his claim.  The record, however, 
does not reflect that the appellant possesses a recognized 
degree of medical knowledge, and hence, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Simply stated, the 
veteran does not have the medical expertise to offer an 
opinion on standards of medical care, or what operation was 
in his best interest after he consented to "such additional 
operations and procedures as are found to be necessary or 
desirable in the judgment of the professional staff."  See 
October 18, 1993, Standard Form 522  (Emphasis added).

In determining whether a veteran has an additional 
disability, VA compares his condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)(2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2007).

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.

The informed consent process must be appropriately documented 
in the medical record.  The patient's or surrogate's 
signature on a VA-authorized consent form must be witnessed.  
The witness' signature only attests to the fact that he or 
she saw the patient or surrogate and the practitioner sign 
the form.  The signed form must be filed in the patient's 
medical record.  A properly executed OF 522 or other VA-
authorized consent form is valid for a period of 30 calendar 
days.  If, however, the treatment plan involves multiple 
treatments or procedures, it will not be necessary to repeat 
the informed consent discussion and documentation so long as 
the course of treatment proceeds as planned, even if 
treatment extends beyond the 30-day period.  If there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

Regarding the right to informed consent, the Board finds that 
the veteran was properly informed of the surgical procedure 
he was to undergo and the expected results.  The VAMC medical 
records reveal the veteran reported in May 1993 with a two-
year history of Peyronie's disease.  His penis was crooked, 
and while he was able to get an erection and accomplish 
penetration, it was awkward.  He was unable to maintain an 
erection and had difficulty climaxing.

An October 15, 1993, notation noted the veteran had been on a 
trial of vitamin E for Peyronie's disease but received no 
benefit.  He was admitted for an excision of penile plaque.

An October 18, 1993 medical entry noted the veteran was 
scheduled for a phalloplasty using a dermal graft or a 
possible Nesbitt's plication.  It is noted that the 
procedure, and its risks and benefits were discussed with the 
veteran in detail.  He is noted to have understood and agreed 
to the procedure.  

The August 2007 Joint Motion notes that the words "possible 
Nesbit plication," which are on the October 18, 1993, 
medical entry, appeared to have been "added after the 
document was written since ... different handwriting" was 
utilized.  This notation was also followed by initials which 
appeared not to match those on the bottom of the page.  While 
the referenced handwriting is not uniform, and while it is 
different than others on the page, based on all the evidence 
of record, the differences in hand writing are insufficient 
evidence to conclude that the entry was illicitly made after 
the surgical procedure, or that the entry rebuts the 
presumption of regularity which attaches to the conduct of 
government employees.  Ashley v. Derwinksi, 2 Vet. App. 62, 
64 (1992) (the "presumption of regularity" applies to the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that they have 
properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this regard, review of a VA Preanesthetic Summary dated on 
October 18, 1993, shows the proposed operation included 
"excision Peyronie's plaque and graft and penile 
prosthesis."  As noted by the May 2004 examiner, penile 
shortening was a known risk factor with grafting.

The Anesthesia Record, dated October 19, 1993, notes 
"exision of Peyronie's patch" as the operation performed.  
It was again noted on October 19, 1993, before surgery that 
he "apparently understands and accepts the proposed 
procedure."  See VA progress note.  On that same page is 
language reflecting "proceed Nesbit placation."  

On October 18, 1993, the veteran signed a request for the 
"Administration of anesthesia and for performance of 
operations and other procedures."  See Standard From 522.  
He consented to the "removal of plaque and the insertion of 
a prosthesis."  More significantly, he specifically 
consented to "such additional operations and procedures as 
are found to be necessary or desirable in the judgment of the 
professional staff."  (Emphasis added).  While he clearly 
had the opportunity to do so, there is absolutely no 
indication that he restricted the professional staff in 
anyway by limiting how the plaque was to be removed in light 
of his consent authorizing the staff to use their judgment.  
The veteran is not shown to have asked any questions about 
skin grafts, which the uncontradicted medical evidence show 
include the risk of penile shortening.

The competent medical evidence of record preponderates 
against the contention that he has additional disability, 
i.e., a shortened penis, as a result of a nonconsensual 
Nesbitt plication procedure in October 1993.  Again, the 
appellant consented to "such additional operations and 
procedures as are found to be necessary or desirable in the 
judgment of the professional staff."  Moreover, while the 
veteran has additional disability, there is no competent 
medical evidence of record suggesting that the veteran's 
additional disability, including penile shortening, was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
nor is there competent evidence of record showing that that 
the shortening of his penis was an event not reasonably 
foreseeable.  To the contrary, the VA examiner in September 
2004 specifically opined that the procedure was correctly 
performed and convalescence was uneventful.  The procedure 
did not cause additional penile difficulties, including a 
shortened duration of erection.  This was not the product of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar incidence of fault on the part of VA.  
Indeed, shorter erections were found to be a common problem 
in men 50 years of age or older.  The VA examiner also 
indicated that he found no evidence of negligence on the part 
of the urological staff performing the procedure.

The September 2004 VA examiner also noted that the consent 
form was properly detailed and signed by the veteran.  The 
preoperative discussion were detailed and provided by the 
attending urological staff, and the surgical risks were 
detailed to the veteran.  The VA examiner concluded that the 
end result was a normal result of a surgical procedure of 
this kind.  The Board gives this uncontradicted VA opinion 
significant weight because the examiner reviewed the 
veteran's medical records in detail and provided his opinion 
after a full review of the medical question at issue and the 
medical facts pertaining to the veteran.

Since what is at issue is the type of surgical care rendered 
to the veteran in October 1993, an opinion rendered by a 
urologist is found to be appropriate and sufficient.  
Moreover, since the veteran's problems with erectile 
dysfunction were noted prior to the October 1993 surgery, 
there is no competent evidence showing increased erectile 
dysfunction due to VA care.  Further, it bears repeating that 
the clinical evidence shows that the type of erectile 
dysfunction now described was noted by the urologist is 
common in men of the veteran's age.

The Board has considered the veteran's statements and 
testimony regarding his ongoing and significant problems with 
erectile dysfunction, as well as his statements that he did 
not agree to the Nesbitt's plication procedure.  The consent 
form does not specifically limit the surgeon to the 
performance of any particular surgical procedure.  Rather, it 
reflects the appellant's informed consent to the excision of 
Peyronie's plaque, and the surgical discussion on October 18, 
1993, notes the procedure was a phalloplasty using dermal 
graft, or a possible Nesbitt's plication.  All of these 
procedures are clinically shown to include the risk of penile 
shortening and penile dysfunction.

While the informed consent-related documents on file show 
that the veteran essentially consented to various procedures, 
to include exision of plaque, placement of penile prosthesis 
(which he declined shortly before the actual surgery), he 
also consented to a "possible" Nesbit plication.  Again, as 
part of his signed Standard Form 522, the veteran requested 
the "performance of the above-named operation or procedure 
[excision of Peyronie's plaque and placement of penile 
prosthesis and indicated procedures] and of such additional 
operations or procedures as are found to be necessary or 
desirable, in the judgment of the professional staff...during 
the course of the above-named operation or procedure."  

While the November 2004 e-mail note from the representative 
alleged that the veteran's penis was shortened by two inches 
as a result of the October 1993 surgical procedure, no 
medical evidence supporting such a result has been made part 
of the record.  Further, while there is no explicit statement 
of record showing that the appellant was told that penile 
shortening was a risk factor, there likewise is no evidence 
showing that the appellant was not informed.  

While the veteran points to the Nesbitt procedure as the 
cause for any alleged penile shortening, an uncontradicted 
May 2004 medical opinion concluded that penile shortening was 
a risk factor not only when a Nesbitt procedure is performed, 
but also when a skin graft is performed.  Hence, penile 
shortening was a risk factor to surgically treat Peyronie's 
disease.  Further, the May 2004 examiner noted that any 
penile surgery could cause erectile dysfunction if the 
neurovascular bundle on the dorsal surface was entered.  

Finally, the credibility of the veteran's claim that he did 
not know that penile shortening was a risk factor is highly 
questionable in light of the gap between the date of the 
veteran's surgery and the date he presented a claim for 
compensation under 38 U.S.C.A. § 1151.  It is unreasonable to 
believe that the veteran failed to recognize an "unconsented 
penile shortening" for years following the 1993 surgery.  
Further, it is unreasonable to believe that if the veteran's 
penis was shortened without his knowing consent of the 
surgical risks involved that the appellant would wait more 
than seven years before seeking some form of restitution.  In 
this regard, both state and federal statutes pertaining to 
tort recovery have statutes of limitations which strictly 
limit the time during which an aggrieved may file a tort 
claim after the tort is discovered.  While 38 U.S.C.A. § 1151 
does not include a similar limitation, the failure of the 
veteran to act certainly raises questions about the 
credibility of his claim that he did not understand the 
inherent risks of the procedure he consented to.  (N.B.  At 
his January 2006 hearing the veteran specifically denied ever 
filing a claim under the Federal Torts Claims Act, 28 
U.S.C.A. §§ 1346(b), 2671-80.)  

Based on the totality of all the evidence of record, the 
Board concludes that the veteran understood that penile 
shortening and dysfunction were risk factors to resolve the 
penile curvature caused by Peyronie's disease.  While this 
particular risk was not specifically noted in the informed 
consent or in any other document, the totality of the 
evidence shows that the veteran freely consented to the 
surgery, and his actions for years following the surgery show 
that he knew the penile shortening and dysfunction to be a 
risk factor.  

Hence, the preponderance of the competent evidence is against 
finding that the proximate cause of any additional disability 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA; or that the proximate cause of the additional 
disability was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.

In reaching this decision the Board considered the November 
2004 statement from Dr. Gordon, however, there is no evidence 
that she reviewed all of the evidence of record.  The Board 
also observes that the specialty of this opining physician is 
also unknown.  Hence, her opinion is of de minimus probative 
value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151, is denied. 



			
	                D. J. DRUCKER                                       
A. M. SHAWKEY
	           Acting Veterans Law Judge                       
Acting Veterans Law Judge
	     Board of Veterans' Appeals	        Board of Veterans' 
Appeals



		
	DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


